

113 SJ 26 PCS: Relating to the disapproval of the President's exercise of authority to suspend the debt limit, as submitted under section 1002(b) of the Continuing Appropriations Act, 2014 on October 17, 2013.
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 223113th CONGRESS1st SessionS. J. RES. 26IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. McConnell introduced the following joint resolution; which was read twice and placed on the calendar, pursuant to Sec. 1002 of Public Law 113–46JOINT RESOLUTIONRelating to the disapproval of the President's exercise of authority to suspend the debt limit, as submitted under section 1002(b) of the Continuing Appropriations Act, 2014 on October 17, 2013.That Congress disapproves of the President's exercise of authority to suspend the debt limit, as exercised pursuant to the certification under section 1002(b) of the Continuing Appropriations Act, 2014.October 28, 2013Read twice and placed on the calendar, pursuant to Sec. 1002 of Public Law 113–46